Citation Nr: 1546904	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  15-00 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran had active military service from February 1952 to February 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities render him unable to obtain and maintain a substantially gainful occupation.  Currently, he is service-connected for bilateral hearing loss rated as 50 percent disabling and tinnitus rated as 10 percent disabling.  He has a combined rating of 60 percent.  

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

In determining whether a Veteran satisfies these threshold minimum rating requirements of this VA regulation for consideration of a TDIU, VA may consider disabilities resulting from single accident or common etiology or affecting both upper or lower extremities, etc., as one collective disability rather than as several individual disabilities.  Id.  

The Veteran does not meet the schedular criteria for a TDIU.  However, even if the Veteran does not satisfy the threshold minimum rating requirements of § 4.16(a), he could still establish his entitlement to a TDIU on an extraschedular basis under the alternative provisions of § 4.16(b), if indeed unemployable on account of service-connected disability or disabilities.

The Veteran submitted a July 2013 private audiological examination report in support of his claim.  After a thorough examination, the examiner concluded that the Veteran's bilateral hearing loss and bilateral tinnitus rendered him unemployable, as the Veteran needed to avoid working in any environment in which there was noise that may exacerbate the hearing loss.  She continued that this limitation would prevent verbal communication even with the use of amplification and would pose a safety risk at any job setting involving transportation or being around heavy machinery.  

In December 2014, the Veteran underwent his most recent VA audiological examination.  In the report, the examiner stated that while the Veteran would be limited in employment due to hearing difficulties, the hearing loss was "significantly ameliorated using the [hearing] aids."  He continued that work accommodations available through the "Americans with Disability statutes" would help the Veteran and thus, the hearing loss would not prevent him from obtaining and maintaining gainful employment.  

The Board concludes that the above evidence at the very least creates a statue of equipoise as to whether the Veteran's service-connected bilateral hearing loss and tinnitus disabilities render him unable to secure and follow a substantially gainful occupation.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Based upon the evidence cited above, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis.  Therefore, remand is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted.

Include a copy of this remand as well as a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).
 
2. After completing this and any other development deemed necessary, adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




